Citation Nr: 1417096	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  06-37 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a bilateral shoulder disorder.

3.  Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Sister


ATTORNEY FOR THE BOARD

Marylee Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Navy from November 1970 to October 1972.  This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Des Moines, Iowa that, in part, denied the appellant's claims of entitlement to service connection for disorders of the cervical spine, bilateral shoulders and bilateral hips.  

In February 2009, a Board videoconference hearing was conducted before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the record.  The evidence of record also includes the transcript from the personal hearing conducted at the RO in May 2006.

In June 2009, the Board remanded these claims for additional development.  The case was remanded again in May 2012, and May 2013.  The case has now been returned to the Board for appellate review.

The appellant submitted additional medical evidence to the Board in June 2013; this evidence consisted of private medical treatment reports dated in May 2013.  In July 2013, the appellant submitted a July 2013 letter from a private chiropractor that addressed the etiology of the claimed disorders.  The Board cannot consider additional pertinent evidence without first remanding the case to the agency of original jurisdiction (AOJ) for initial consideration or without first obtaining the appellant's waiver.  38 C.F.R. § 20.1304.  However, in December 2013, the appellant submitted a written waiver of review of the newly submitted medical evidence by the AOJ.  Therefore, referral to the AOJ is not required.  See 38 C.F.R. § 20.1304.

In addition to the paper claims files, there is an electronic file associated with the claims.  The electronic file does currently contain evidence pertinent to the claims - namely, VA treatment records dated between February 1996 and July 2013.


FINDINGS OF FACT

1.  The evidence is in relative equipoise as to whether the Veteran's cervical spine disorder is etiologically related to his service.

2.  The evidence is in relative equipoise as to whether the Veteran's bilateral shoulder disorder is etiologically related to his service.

3.  The preponderance of the evidence shows that the Veteran's degenerative changes of the right and left hips were not present in service or until many years thereafter and are not related to service or to an incident of service origin, including to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to service connection for degenerative joint disease and spondylosis of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for the entitlement to service connection for degenerative joint disease of the right and left shoulders have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  Service connection for degenerative joint disease of the right and left hips is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Given the disposition as to the claims for service connection for the cervical spine and bilateral shoulder disorders, the Board finds that any defect in the notice or assistance provided to the Veteran in connection with those two claims constituted harmless error.

Turning to the bilateral hip claim, the duty to notify was satisfied by letters sent in October 2005, and December 2005, which addressed all of the notice elements.  The claim was also readjudicated in the Supplemental Statements of the Case (SSOCs) issued in November 2006, October 2007, December 2007, June 2008, September 2010, April 2011, January 2013, and July 2013.  Thus, the appellant has been provided adequate notice with regard to this service connection claim.  With respect to the Dingess requirements, the appellant has not been provided with the relevant information.  However, since service connection for a bilateral hip disorder has been denied, the need for information about effective dates or levels of severity is moot.

The duty to assist was also met in this case.  The appellant's service medical treatment records have been associated with the claims file.  The appellant's VA treatment records have also been obtained and associated with the file, as have his Social Security Administration records.  VA examinations were conducted in July 2006, and August 2009 (with an August 2010 addendum report).  VA medical opinions were also obtained in September 2012, and June 2013.  38 C.F.R. § 3.159(c)(4).  The most recent VA opinion obtained is adequate: it was predicated on a full reading of the medical records in the claims file, it considers all of the pertinent evidence of record and the statements of the appellant, and the health care personnel provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326 and 38 C.F.R. § 3.327 and Green v. Derwinski, supra.  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the May 2013 Board remand, VA treatment records were obtained and a VA medical opinion was obtained.  Therefore, substantial compliance has been achieved.

It appears that all obtainable evidence identified by the appellant relative to his claim has been obtained and associated with the claims file.  In addition, neither he nor his representative has identified any other available pertinent evidence relating to his claim, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Thus, the Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.

The Merits of the Claims

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

In order to establish service connection for a claimed disability, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in a current disability was incurred during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Furthermore, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for certain chronic diseases (including arthritis) may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a chronic disease under 38 C.F.R. § 3.309(a) is "shown as such in service" ("meaning clearly diagnosed beyond legitimate question" Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)), or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

The appellant contends that he has developed disorders of the neck, bilateral shoulders and bilateral hips as a result of the duties he performed as an aviation mechanic in the United States Navy.  Specifically, he states that he had to lift and carry heavy chains two or three times daily.  He testified at his May 2006 personal hearing that he had not been seen by anybody for neck complaints prior to 1998, and that he has had pain in his shoulders overs the years.  He said that his neck and back hurt all the time in 1974.  The appellant also testified that he experienced severe pain in his hips in 2003, and stated that he had never had any injury to his hips.  At the February 2009 Board videoconference hearing, the appellant testified that he was always complaining during service about his neck and back hurting from carrying all the weight of the chains.  He said that he did not seek treatment while he was in the Navy.  He further testified that he had been involved in motor vehicle accidents after service and that he had been treated for whiplash.

The appellant's service medical treatment records are devoid of any notation relating to complaints, treatment or diagnosis of any neck, shoulder or hip disorder.  The clinical evaluation at his October 1972 separation examination was normal. 

The appellant underwent a VA medical examination in October 1982.  His gait was described as normal and he was said to have a full range of motion of all joints.  The appellant underwent a VA Agent Orange examination in January 1995; he complained of pain and stiffness in neck and shoulders and it was noted that he had been told he had some degree of arthritis.

With respect to current diagnoses, the Board observes that the appellant has been diagnosed with degenerative joint disease (DJD) and spondylosis of the cervical spine; DJD of each shoulder; and DJD of each hip.  Therefore, he has current disabilities with respect to each of these claims. 

A.  Cervical spine and bilateral shoulder claims

The evidence of record includes a February 2007 written statement from a man who served with the appellant in the Navy.  The former servicemember stated that he had served with the appellant in 1971 and 1972, and that that the appellant had complained about neck and back aches quite often.

Review of the appellant's post-service treatment records reveals that he complained about having had back discomfort for several years in May 1974.  He identified the source of the trouble as being located just below the scapula on the left side.  Later that same month, the appellant complained of myalgias all over.  In March 1989, he was seen for complaints of low neck pain lasting approximately one month.  In November 1989, the appellant was noted to have increased tenderness at the head of the trapezius and there was pain to palpation bilaterally.  In June 1990, the appellant complained of increased discomfort from a pinched nerve between his shoulders; he said that the discomfort extended to the back of his head.  Radiographic examination was accomplished in December 1990, and showed hypertrophic lipping at some vertebral body margins in the cervical spine.  A December 17, 1990 note includes a clinical assessment of DJD of the cervical spine.  In March 1995, x-rays yielded a clinical impression of degenerative disease of the cervical spine.  Radiographic examination of the appellant's cervical spine was accomplished in August 1998, after a motor vehicle accident, and revealed the presence of spurs at the levels of C4 through C7.  The clinical impression was DJD of the cervical spine.  In November 2000, the appellant complained of generalized arthralgias and myalgias, especially in the neck and back, for more than 20 years.

There are conflicting medical opinions of record regarding whether the Veteran's current neck and shoulder disorders are directly related to his military service.  The July 2006 VA examiner stated that it was less likely than not that any of the Veteran's claimed disorders was caused by his active service.  The examiner's rational for this conclusion was that there were no documented injuries during military service, and that it was at least as likely as not that his claimed disorders were the result of his post-service occupation as a painter.  The August 2009 VA examiner reviewed the claims file, examined the Veteran and performed a review of relevant medical literature.  The examiner found that the appellant's claimed disorders were less likely than not related to his military service and cited multiple post-service risk factors for the degenerative changes noted, including repetitive lifting in various post-service occupations and a 30-year history of smoking.  The examiner indicated that the disorders were more likely than not due to the combined effects of these multiple risk factors and could not be attributed to a single risk factor.  However, the Board notes that the opinion emphasizes that the claimed disorders had no single cause, but multiple causes post-service.  But, the examiner failed to explain why the appellant's military activities could not have been one of the multiple causes.  Service connection does not require that the military service be the only cause of the current disability.

The September 2012 VA medical opinion indicates that the appellant had multiple risk factors for the cervical spine condition including injury from motor vehicle accidents, repetitive work activity and heavy lifting in various civilian jobs.  The opinion also indicates that the leading risk factor for the bilateral shoulder condition was repetitive activity at or above shoulder height during work and that specific activities identified as causing increased risk included painting and mechanical repair work.  The June 2013 VA medical opinion cited a similar rationale.  The Board notes that the appellant's military duties as an aviation mechanic included the lifting of heavy chains on a daily basis and repetitive mechanical repair work on aircraft that involved overhead work.  

On the other hand, the evidence of record includes opinions from the appellant's treating chiropractor.  A December 2008 letter states that the chiropractor had reviewed the appellant's VA and service medical treatment records.  A February 2013 letter states that the appellant's complaints during the prior ten years of chiropractic treatment were consistent with complaints of neck pain directly related to degeneration of the cervical discs and vertebral joints.  The chiropractor stated that the appellant's September 2003 x-rays had revealed an excessive degeneration of the cervical spine considering the age of the appellant.  He concluded that there had been direct or repetitive trauma to the area and that it was more likely than not that the degeneration was related to the appellant's military service.  The chiropractor also opined that the carrying of heavy chains around the shoulders by the appellant on a daily basis in service would more likely than not cause the current degenerative process.  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In weighing the evidence of record in the present case, at the very least, there is an approximate balance of evidence both for and against the claim that the appellant's cervical spine and bilateral shoulder pathology is etiologically related to his military service, including his carrying of heavy chains around his shoulders on a daily basis.  As per 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, all reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for DJD and spondylosis of the cervical spine is warranted.  Likewise, service connection for DJD of both shoulders is also warranted.

B.  Bilateral hip claim

As previously noted, the appellant's service medical treatment records do not contain any notation relating to complaints, treatment or diagnosis of any hip disorder.  No hip pathology was observed during the appellant's October 1972 separation examination.

Review of the appellant's post-service medical treatment records reveals no complaints about any hip pain during the 1970s, the 1980s or the 1990s.  In May 1989, the appellant reported being beaten about his face and being kicked in the left hip; the clinical assessment was multiple contusions.  The appellant was treated for problems with his lower extremities at VA facilities in 1992 and 1994, but he did not complain of any hip pain or problem.  He was treated for a left knee problem in July 1999, but he again did not report anything being wrong with either hip.  As reflected in a VA treatment note dated in November 2005, the appellant complained of bilateral hip pain.  Radiographic examination was accomplished that same month and revealed the presence of marginal osteophytosis and subchondral sclerosis in each hip joint.  The clinical impression was degenerative changes of the bilateral hip joints.  In November 2006, the appellant was examined in connection with his claim for SSA disability benefits; the diagnoses included hip pain probably related to some mild to moderate degenerative changes with slight loss of range of motion.

If the appellant had suffered from the claimed bilateral hip disorder continuously since service, it would normally be expected that he would have had complaints or reported a history during treatment.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Here, the appellant himself testified, in May 2006, that he experienced hip pain in 2003.  But he did not state he had any chronic hip problem in service or before 2003.  In addition, the February 2007 lay statement from the appellant's fellow servicemember does not include any mention of any hip problems or complaints.  

Review of the letters from the appellant's treating chiropractor reveals that the first letter, dated in November 2005, contains no mention of any hip problem.  A September 2003 treatment note mentions the neck and the knees, but not the hips.  It wasn't until the February 2013 letter that the chiropractor mentioned that the appellant had complained of bilateral hip pain throughout the years.  In addition, the chiropractor stated that he had no x-rays of the appellant's hips and recommended that the appellant see an orthopedic specialist for this.  Nevertheless, the chiropractor opined that any confirmed advanced hip degeneration would be due to the appellant's military service.  However, the Board does not find that this statement is probative as the chiropractor clearly did not know if any advanced hip degeneration even existed.  In addition, the November 2005 radiographic examination of the appellant's hips revealed only marginal degenerative changes not advanced hip degeneration.

The appellant's service medical treatment records do not show any treatment for or diagnosis of right or left hip arthritis, and there was no treatment or diagnosis within a year of service.  Treatment records show a diagnosis in November 2006.  In addition, there is no probative medical opinion of record that indicates any earlier existence of right or left hip DJD or that any current DJD of the hips is related to any incident of service or to any service-connected disability.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board recognizes that a veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the appellant is competent to say that he experiences bilateral hip pain and that he has had hip pain for several or many years, he does not have the expertise to state when degenerative joint disease was initially present in either hip or that there is an etiologic relationship between any incident of service and any current hip arthritis; radiographic examination and a medical opinion would be required.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The same holds true for the appellant's representative and sister.  

To the extent that said statements represent evidence relating to symptomatology, without more, these statements are not competent evidence of a diagnosis of any hip-related pathology, nor do they establish a nexus between a medical condition and the appellant's military service or any service-connected disability.  Chronicity is not demonstrated when the sole evidentiary basis for the asserted continuous symptomatology is written information from the claimant and when "no" medical evidence indicated continuous symptomatology.  McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 275 (2001) (per curiam).  Furthermore, the preponderance of medical evidence of record is against finding that there is a nexus between any in-service incident or service-connected disability and the claimed bilateral hip arthritis.

The Board must assess the appellant's competence to report incurring a right or left hip disorder during his military service, as well as his credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and Washington, the Court noted that a veteran is competent to testify to factual matters of which he had first-hand knowledge, and citing its earlier decision in Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).  

The resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  Although lay evidence is acceptable to prove the occurrence of an injury during active duty or symptomatology over a period of time when such symptomatology is within the purview of or may be readily recognized by lay persons, lay testimony is not competent to prove a matter requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau; Buchanan; both supra (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, as documentation of the presence of degenerative joint disease requires radiographic examination, specialized training is required for a determination as to diagnosis and causation, and therefore is not susceptible of lay opinions on etiology.  In addition, medical examination is needed in order to properly attribute pain to degenerative joint disease.  Therefore, the Board cannot give any probative weight to the opinions of the Veteran or his representative or sister about the origins of his claimed bilateral hip degenerative joint disease, as they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed right and left hip degenerative joint disease was incurred by any incident of military service or related to any service-connected disability, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).

Therefore, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection and that service connection for degenerative joint disease of the bilateral hips is not warranted.  Because the preponderance of the evidence is against the appellant's service connection claim, the benefit of the doubt doctrine does not apply.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative joint disease and spondylosis of the cervical spine is granted.

Entitlement to service connection for degenerative joint disease of the right and left shoulders is granted.

Entitlement to service connection for degenerative joint disease of the right and left hips is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


